 S. PRAWER & COMPANYS. Prawer & Company and Industrial Union ofMarine and Shipbuilding Workers of America,AFL-CIO. Case l-CA-12871September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on March 14, 1977, byIndustrial Union of Marine and Shipbuilding Work-ers of America, AFL-CIO, herein called the Union,and duly served on S. Prawer & Company, hereincalled Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 1, issued a complaint and noticeof hearing on April 12, 1977, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, therecord shows that on September 17, 1976, following aBoard election in Case 1-RC-14287, the Union wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;land that, commencing on orabout October 5, 1976, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 25, 1977, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On May 25, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 9, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, entitled "Opposition ofRespondent to Motion for Summary Judgment andfor Transfer to Board for Decision."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theI Official notice is taken of the record in the representation proceeding,Case I-RC-14287, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosvsrems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,232 NLRB No. 78National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent denies thevalidity of the certification based on its electionobjections, seeking a hearing thereon (1) to presentan employee affidavit and investigatory statementwhich the Board previously refused to consider in theunderlying representation case because untimelyfiled and (2) to present evidence showing a 70-percent turnover in the bargaining unit since theelection. In the Motion for Summary Judgment,counsel for the General Counsel contends thatRespondent has raised no litigable issue in thisproceeding and that summary judgment is warrant-ed. We agree.Review of the record herein, including that in theunderlying representation proceeding, Case l-RC-14287, shows that, pursuant to a Stipulation forCertification Upon Consent Election, an election washeld on March 19, 1976, which the Union won eightto six with no challenged ballots. Respondent filedtimely objections to the election alleging materialmisrepresentations by the Union, including (1) a last-minute rumor that Respondent was moving itsbusiness, (2) an allegation that Respondent haddischarged an employee for union activities, and (3)statements in a newsletter to employees regardingincreased wages and benefits negotiated by theUnion with another employer. After an investigation,the Regional Director issued his Report on Objec-tions on June 7, 1976, finding that (1) the rumor ofRespondent's moving was initiated and discussed atan informal employee meeting and none of theemployees interviewed indicated that the rumorcontrolled their votes; (2) the evidence did notsupport Respondent's contention that the Union hadmade misrepresentations as to the discharge of anemployee for union activity, which discharge was thesubject of an unfair labor practice charge, filed 2days before the election and subsequently dismissed;and (3) Respondent had sufficient time to respond tothe statements in the newsletter circulated 9 daysbefore the election and, in any event, the statementswere not material misrepresentations, if misrepresen-tations at all. Based on the foregoing, the RegionalDirector recommended that the objections be over-ruled and a certification be issued.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.. 1967):Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7. 1968); Sec.9(d) of the NLRA, as amended.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent filed exceptions and a brief in supportcontending that (1) the rumor that Respondent wasgoing to move was tantamount to a prediction ofdischarge and had destroyed laboratory conditionsand influenced votes; (2) employees could notevaluate union statements regarding the allegeddischarge and filing the unfair labor practice charge2 days before the election was a campaign "gim-mick"; and (3) Respondent did not have time torespond to the material misrepresentations containedin the newsletter. Respondent also contended that ahearing was warranted on its objections to resolvecredibility issues relating to its first and secondobjections, particularly with respect to the RegionalDirector's finding that no employee interviewed hadindicated that the rumor of the move had controlledhis vote. Subsequently, by letters dated July 6 and 16and August 20, 1976,2 Respondent sought to file withthe Board (1) an employee affidavit allegedlycontroverting the Regional Director's finding that novotes were controlled by the rumor that Respondentwould move and (2) a copy of an unsigned statementto the same effect taken from the same employee bya Board agent during the investigation of Respon-dent's objections. By letters dated July 13 and 21 andAugust 25, 1976, the Assistant Executive Secretaryrejected these submissions on the grounds that suchmaterial, being supplemental, supportive, or redun-dant, was untimely submitted.3On September 17,1976, the Board issued its Decision and Certificationof Representative, adopting the Regional Director'sfindings and recommendations and specificallyfinding that Respondent's exceptions raised nomaterial or substantial issues of fact or law warrant-ing reversal of the Regional Director's findings orrequiring a hearing. Accordingly, the Union wascertified. It thus appears that Respondent is raisingissues, including that of a hearing to present itsobjections and the untimely filed documents submit-ted in support thereof, which had been raised anddetermined in the underlying representation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled2 These letters and the replies thereto from the Board are attached toRespondent's response as Exhs. I through 7.3 In its letter dated July 16, 1976, Respondent acknowledged that theaffidavit was postmarked after June 30, 1976, the date its exceptions weredue, but requested that it be made a part of the record because it "adds nonew evidence nor raises any new issue beyond those reflected in saidexceptions and brief." In any event, we note that, with respect to thisaffidavit and to the unsigned investigatory statement, it is welt establishedthat the "record" in the representation case or in this related unfair laborpractice case as defined in Sees. 102.68 and 102.69(g) of the Board's Rulesand Regulations, Series 8, as amended, does not include either such affidavitor statement. Prestolile Wire Division, Eltra Corporation, 226 NLRB 327(1976).to relitigate issues which were or could have beenlitigated in a prior representation proceeding.4Except as follows, all issues raised by Respondentin this proceeding were or could have been litigatedin the prior representation proceeding, and Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.5We also reject Respondent's contention that it isentitled to a hearing to present previously unavail-able evidence of employee turnover which allegedlywould establish that 70 percent of the employeescurrently employed in the bargaining unit did notparticipate in the election. It is well established thatRespondent's obligation to bargain extends for 1year from the date of the certification and that,contrary to Respondent, employee turnover does notconstitute "unusual circumstances" within the mean-ing of Ray Brooks v. N.LR.B., 348 U.S. 96 (1954),6and therefore a hearing on employee turnover is notwarranted. Further, it is presumed that new employ-ees desire representation in the same proportions asother employees. We therefore find that Respondenthas not raised any issue which is properly litigable inthis unfair labor practice proceeding. We shall,accordingly, grant the Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Maine corporation with its principalplace of business in Bath, Maine, is now andcontinously has been engaged at said location in thewholesaling, sale, and distribution of food products.Respondent in the course and conduct of its businesscauses, and continously has caused at all times hereinmentioned, large quantities of foodstuffs and foodproducts used by it in the wholesaling, sale, anddistribution of food products to be purchased andtransported in interstate commerce from and throughvarious States of the United States other than the4 See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).5 In its answer Respondent admits that the Union had requestedbargaining on September 29, 1976, and that it had refused on October 5,1976, and continues to do so. Its affirmative contention that the Unionfailed to renew its initial request prior to the filing of the charge herein iswithout merit. It is obvious that after Respondent's initial refusal anyfurther requests for bargaining would have been futile and are thereforeunnecessary. Williams Energy Company, 218 NLRB 1080 (1975).6 Diamond Crystal Salt Company, 222 NLRB 714 (1976); Nichols-Homeshield. Inc., 214 NLRB 682 (1974).496 S. PRAWER & COMPANYState of Maine. Respondent in the course andconduct of its business annually receives goodsvalued in excess of $50,000 directly from pointsoutside Maine.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDIndustrial Union of Marine and ShipbuildingWorkers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.I11. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All truckdrivers and warehousemen employedby Respondent at its 120 Commercial Street,Bath, Maine location, but excluding office clericalemployees, professional employees, salesmen,student summer employees, guards and supervi-sors as defined in the Act.2. The certificationOn March 19, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 17, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 29, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 5, 1976, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since October 5, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom, and.upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. S. Prawer & Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Industrial Union of Marine and ShipbuildingWorkers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. All truckdrivers and warehousemen employedby Respondent at its 120 Commercial Street, Bath,Maine location, but excluding office clerical employ-ees, professional employees, salesmen, student sum-mer employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since September 17, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 5, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,S. Prawer & Company, Bath, Maine, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Industrial Union ofMarine and Shipbuilding Workers of America, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All truckdrivers and warehousemen employedby Respondent at its 120 Commercial Street,Bath, Maine location, but excluding office clericalemployees, professional employees, salesmen,student summer employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Bath, Maine, location copies of theattached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Directorfor Region 1, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region i, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Indus-trial Union of Marine and Shipbuilding Workersof America, AFL-CIO, as the exclusive represen-tative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:498 S. PRAWER & COMPANYAll truckdrivers and warehousemen em-ployed by Respondent at its 120 CommercialStreet, Bath, Maine location, but excludingoffice clerical employees, professional em-ployees, salesmen, student summer employ-ees, guards and supervisors as defined in theAct.S. PRAWER & COMPANY499